department of the treasury internal_revenue_service washington d c date number release date uil cc dom p si cam-101106-99 memorandum for district_director district attn chief examination_division from subject senior technician reviewer branch cc dom p si withdrawal of application_for change in accounting_method in accordance with section a of revproc_2000_1 2000_1_irb_4 this memorandum advises you that taxpayers within your district have withdrawn a form_3115 application_for change in accounting_method this document is not to be cited as precedent legend a b c d e f g h i j k l m this memorandum advises you that a form_3115 submitted on behalf of a through j hereafter collectively referred to as taxpayers is withdrawn taxpayers did not give any reason for the withdrawal taxpayers filed the form_3115 to change the method of computing depreciation for landfill development costs under the unit-of-production method from a method which uses future estimated costs and total potential capacity of the landfill to a method that uses actual costs incurred and actual built-out capacity of the landfill beginning with the taxable_year beginning k if granted consent to make this method change it would have resulted in a total net negative sec_481 adjustment decrease in taxable_income of dollar_figurel additionally taxpayers represented that prior to the tax_year ended m taxpayers consistently utilized the requested method for determining its depreciation expense for its landfills subsequently taxpayers switched to its current method for determining depreciation expense taxpayers did not request or receive permission to make this method change taxpayers are attempting to change back to their original method at the time of the withdrawal we had formed concerns regarding use of the actual built-out capacity of the landfill as opposed to the total potential capacity of the landfill in taxpayers’ proposed method of computing depreciation for their landfill development costs if you have any questions on this matter do not hesitate to call kathleen reed
